Citation Nr: 1029518	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-13 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral retropatellar 
pain syndrome.

3.  Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder.  

4.  Entitlement to an initial compensable rating for kidney 
stones.  

5.  Whether the Veteran is competent for the purpose of direct 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for kidney stones and awarded a noncompensable rating, and 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned a 10 percent disability rating.  The Veteran 
appealed for higher initial ratings.  The decision also denied 
service connection for bilateral hearing loss and bilateral 
retropatellar pain syndrome.  The Veteran also appealed a July 
2006 rating decision that determined that he was not competent to 
handle disbursement of VA funds.

In April 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.  At the hearing the Veteran submitted additional 
evidence in support of his claim for an increased initial rating 
for PTSD and waived the right to have the evidence initially 
considered by the RO. 38 C.F.R. § 20.1304(c) (2009).

The issues of service connection for bilateral retropatellar pain 
syndrome, and increased ratings for kidney stones and PTSD are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.

FINDINGS OF FACT

1.  In April 2010, the Veteran withdrew his appeal concerning the 
issue of whether he is competent for the purpose of direct 
receipt of VA compensation benefits.

2.  A bilateral hearing loss disability was not affirmatively 
shown to have been present in service; bilateral hearing loss 
disability was not manifest to a compensable degree within one 
year of separation from service; and the current bilateral 
hearing loss disability, first documented after service beyond 
the one-year presumptive period for hearing loss as a chronic 
disease, is unrelated to an injury or disease of service origin.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of whether he is competent for the purpose of direct 
receipt of VA compensation benefits have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2009).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and service connection for 
bilateral hearing loss disability as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b), 5107 (West 2009); 38 C.F.R. §§ 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in March 2005, May 2005, October 2005, and march 2006; a 
rating decisions in March 2006;  a statement of the case in May 
2007; and a supplemental statement of the case in March 2008.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2008 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Where a Veteran has served 90 days or more, service incurrence 
may be presumed for sensorineural hearing loss, if sensorineural 
hearing loss is manifested to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In the case of a combat Veteran, VA shall accept as sufficient 
proof of service-connection of any injury alleged to have been 
incurred in service, satisfactory lay evidence of service 
incurrence, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence in such service.  38 
U.S.C.A § 1154(b) (West 2002).  However, 38 U.S.C.A. § 1154(b) 
does not establish service connection for a combat Veteran.  The 
provisions of 38 U.S.C.A. § 1154(b) aid a combat Veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and the event in service.  Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996).

The Veteran contends that his current hearing problems are the 
result of the noise to which he was exposed during his combat 
service in Vietnam, to include noise from helicopters and 
artillery fire.  

The service personnel records show that the Veteran served in 
combat with an aviation unit as a pilot.  The service medical 
records show that in July 1975 the Veteran reported feeling like 
his left ear was blocked.  The remainder of the service treatment 
records, to include periodic examination reports, contain no 
complaint, findings or diagnosis of a hearing impairment, and on 
separation from service in July 1975, the Veteran demonstrated 
normal hearing acuity. 

After service, a private audiogram completed in June 2003 shows 
bilateral hearing loss.  The Veteran reported a long history of 
noise exposure in the work place, to include work in 
construction, and in service from artillery fire.  

On VA audiological examination in August 2005, the Veteran 
reported exposure to high levels of noise due to his placement in 
the artillery field and aviation during service.  The Veteran 
also reported some noise exposure post-service discharge while 
working in construction for two to three years.  On audiological 
evaluation, the puretone thresholds in decibels at the tested 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right 
ear were 20, 20, 30, 60, and 60; and in the left ear 20, 20, 65, 
75, and 75.  Speech discrimination in the right ear was 88 
percent and 92 percent in the left ear.  The examiner diagnosed 
moderate sensorineural hearing loss in the right ear and moderate 
to severe sensorineural hearing loss in the left ear.  The 
examiner opined that as the Veteran's hearing was documented as 
normal on discharge from service, it was not at least as likely 
as not that the Veteran's hearing loss was due in part to 
service.  VA treatment records show that the Veteran was issued 
hearing aids.  

In June 2008, the Veteran underwent a private audiological 
evaluation.  The Veteran reported a history of noise exposure in 
service from artillery fire and as a helicopter pilot.  The 
clinician opined that the Veteran's hearing loss was consistent 
with that of hearing loss due to exposure to acoustic trauma.  
However, he was unable to determine whether the Veteran's hearing 
loss was due to noise exposure in service without reviewing the 
Veteran's service treatment records.  

At the April 2010 hearing, the Veteran's wife indicated that she 
noticed the Veteran had problems hearing shortly after release 
from active duty.  She indicated that post-service, the Veteran's 
noise exposure was minimal as he had retired from a 20 year 
career at a desk job with no excessive noise exposure.   

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

For the purpose of VA disability compensation, impaired hearing 
shall be considered a disability when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).

During service, hearing loss was not affirmatively shown to have 
been present and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.

Although the service medical records do not document hearing 
loss, the Veteran is competent to describe symptoms of impaired 
hearing.  As the service treatment records lack the documentation 
of the combination of manifestations sufficient to identify a 
hearing loss disability as defined by 38 C.F.R. § 3.385 and 
sufficient observation to establish chronicity during service, 
and as chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the claim.

After service, a private audiogram completed in June 2003 
revealed bilateral hearing loss.  As the initial documentation of 
bilateral hearing loss of the sensorineural type is well beyond 
the one-year presumptive period for manifestation of hearing loss 
as a chronic disease, service connection cannot be established 
for hearing loss on a presumptive basis.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board finds that the Veteran is credible as to describing 
symptoms of impaired hearing.  He is also competent to describe 
symptoms of impaired hearing.  Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge).  It 
does not necessarily follow that there is a relationship between 
the current hearing loss disability and the continuity of 
symptomatology that the Veteran avers, and as a hearing loss 
disability is not a condition under case law that has been found 
to be capable of lay observation, the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also as for service connection based on the initial diagnosis 
after service, lay evidence can serve to support a claim for 
service connection.  38 C.F.R. § 3.303(d) (2009); 38 U.S.C.A. § 
1154 (West 2002).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

And lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In this case, the diagnosis of bilateral hearing loss of the 
sensorineural type was based on results of audiology testing that 
met the standard of hearing loss disability under 38 C.F.R. § 
3.385.  Therefore, bilateral hearing loss of the sensorineural 
type is not a simple medical condition that a lay person is 
competent to identify as a lay person is not qualified through 
education, training, or experience to interpret audiology 
testing, and the Board determines that bilateral hearing loss of 
the sensorineural type is not a simple medical condition.

Although the Veteran and his spouse are competent to describe 
symptoms of impaired hearing, neither the Veteran or his spouse 
are competent to declare that he has hearing loss for the purpose 
of VA disability compensation, and their statements and testimony 
are not competent evidence to the extent that they assert that a 
hearing loss disability was present in service or since service.

Where the determinative question involves a medical diagnosis, 
not capable of lay observation, or the claimed disability is not 
a simple medical condition, or there is a question of medical 
causation, competent medical evidence is necessary.  Lay 
assertion of medical causation is not competent evidence to 
provide an association or link between bilateral hearing loss, 
first diagnosed after service, and an injury, disease, or event 
in service.  Competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993) 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion.  38 C.F.R. § 3.159 (2009).

A VA audiologist opined that because the Veteran's hearing was 
documented as normal on discharge from service, it was not at 
least as likely as not that the Veteran's hearing loss was due to 
service.  That medical evidence is uncontroverted and opposes, 
rather than supports, the claim.  There is no contrary competent 
opinion.  While the June 2008 private clinician opined that the 
Veteran's hearing loss was consistent with exposure to acoustic 
trauma, that audiologist did not etiologically link the condition 
specifically to any acoustic trauma during the Veteran's service.   

To the extent the Veteran relates his hearing loss to noise 
exposure in service, his lay opinion is a reasonable inference 
based on his perceptions and the opinion has some probative value 
on the question of whether bilateral hearing loss is related to 
noise exposure in service.

The Board finds that the evidence against the claim consists of 
the opinion of a VA audiologist, who is competent to offer an 
opinion by virtually of education and training as an audiologist.

In balancing the lay opinions against the medical opinion of the 
VA audiologist, the Board finds that the lay opinions are less 
probative and have lesser value to prove an association or link 
between bilateral hearing loss, first diagnosed after service, 
and an injury, disease, or event in service, which requires 
specialized knowledge, which the Veteran and his spouse do not 
have, than the opinion of VA audiologist, who does have the 
specialized education and training.  Therefore, the Board finds 
that the opinion of the VA audiologist outweighs the lay opinions 
of the Veteran and his spouse.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim for service connection for bilateral hearing 
loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

A substantive appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2009).

The Veteran perfected an appeal as to the issue of whether he is 
competent for the purpose of direct receipt of VA compensation 
benefits.  However, at the April 2010 personal hearing, prior to 
the promulgation of a Board decision, the Veteran, stated that he 
wished to withdraw the claim appealing a finding of incompetency.  
He also submitted a written statement to that effect.  The 
written statement satisfies the requirements for the withdrawal 
of a substantive appeal.  38 C.F.R. §§ 20.202, 20.204(b) (2009).

The appellant has withdrawn his appeal as to the issue of whether 
he is competent for the purpose of direct receipt of VA 
compensation benefits.  There remain no allegations of errors of 
fact or law for appellate consideration concerning that issue.  
The Board therefore has no jurisdiction to review the issue.

Accordingly, the issues of whether the Veteran is competent for 
the purpose of direct receipt of VA compensation benefits is 
dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

The issue of whether the Veteran is competent for the purpose of 
direct receipt of VA compensation benefits is dismissed. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The Veteran claims that he is entitled to an initial compensable 
rating for kidney stones.  A February 2001 private treatment 
record noted complaints of right flank pain and hematuria.  On VA 
examination in July 2007, the Veteran reported at least one 
episode of kidney stone passage annually since 2001, which did 
not require medical intervention or treatment.  The examiner 
diagnosed recurrent bilateral nephrolithiasis with residual of 
persistent left caliceal kidney stone; residuals of ongoing 
annual kidney passage events with confirmed microscopic hematuria 
on the date of the examination.

When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Although the Veteran's most recent VA examination is 
not overly stale, review of the claims file shows that the 
Veteran's condition may have worsened.  In statements and at the 
hearing in May 2010, the Veteran and his spouse testified that 
the Veteran had been placed on diet therapy to treat his kidney 
stones.  It was also reported that he experienced occasional 
colic.  Because the current severity of the Veteran's service-
connected kidney stone disability remains unclear, the Board 
finds that remand for an additional examination is necessary to 
fairly address the merits of the claim.

Similarly, the Veteran was last psychiatrically examined by VA in 
July 2007.  At the April 2010 personal hearing, the Veteran 
submitted treatment records from his a professional counselor, 
A.L.D., who had been treating the Veteran for one year and stated 
that the Veteran should be reexamined.  That counselor asserted 
that having reviewed the VA's general rating formula for mental 
disorders, it was his opinion the Veteran exhibited symptoms that 
met the criteria for the next higher rating of 30 percent for 
PTSD.  As the evidence of record suggests that the Veteran's 
disability may have changed since the date of the latest 
examination, a new psychiatric examination is in order. 

With regards to the Veteran's claim of service connection for a 
bilateral knee disability, the Veteran contends that he developed 
his current bilateral knee condition as a result of multiple 
parachute jumps with hard landings during service.  The Veteran's 
personnel records show that he served in combat and was awarded 
the parachute badge.

The Veteran underwent a knee examination in November 2005.  He 
reported a history of many parachute jumps with hard landing 
during service.  Following an examination of the Veteran, the 
examiner diagnosed bilateral chondromalacia and chronic bursitis 
of the knees.  However, the examiner failed to provide an opinion 
regarding the etiology of the Veteran's bilateral knee 
disability.  Additionally, the examiner noted that the Veteran's 
claims file was not available for review at the time of the 
examination.

In this regard, the Board notes that the service medical records 
show that on enlistment examination in July 1965, the clinician 
noted possible trick knee.  On examination in February 1968, the 
clinician noted that the Veteran's knee would pop out of the 
joint in certain positions.  A March 1968 clinical record noted a 
history of right knee joint snapping intermittently since the age 
of 14, although the Veteran was determined to be fit for duty.  
As it remains unclear to the Board whether the Veteran's 
bilateral knee disability is related to his period of active 
service, the Board finds that a remand for an additional 
examination and opinion is necessary in order to fairly decide 
the merits of the Veteran's claim.

Finally, the most recent medical records associated with the 
claims file are for treatment received at the VAMC in Denver, 
Colorado, dated in July 2008.  There is a possibility that there 
may be outstanding treatment records since 2008 that have not yet 
been associated with the claims file.  On remand, all VA 
treatment records dated since July 2008 should be associated with 
the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Private medical records also appear to be outstanding.  
Specifically, treatment records from A.L.D.  Because VA is on 
notice that such private treatment records exist and may be 
helpful to the Veteran's claim, they should be requested on 
remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all records from the VAMC in Denver, 
Colorado, for treatment rendered after July 
2008.  

2.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21- 
4142) authorizing VA to request copies of any 
treatment records from any private medical 
providers who has treated him for kidney 
stones, a bilateral knee disorder, or PTSD, 
to include treatment records from A.L.D.  The 
Veteran should be advised that he can submit 
those records himself.  If the Veteran 
provides completed release forms, then 
request the identified treatment records.  
All attempts to secure those records must be 
documented in the claims folder, and the 
Veteran and his representative should be 
notified of any unsuccessful efforts.

3.  Schedule a VA examination to determine 
the nature and severity of kidney stones.  
The examiner should review the claims file 
and should note that review in the report.  
All clinical manifestations of the Veteran's 
service connected kidney stones should be 
reported in detail.  All testing or studies 
deemed necessary should be performed.  The 
examiner is asked to comment on the 
following:

a).  What treatment is required for the 
Veteran's kidney stones, including any diet 
restrictions, drug therapy, or invasive or 
non-invasive procedures.  State the 
frequency, if any, of invasive or non-
invasive procedures.   

b).  Comment on the presence, severity, and 
frequency of any of the following:  colic, 
voiding dysfunction or infection.  

4.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected PTSD.  The examiner should 
review the claims file and should note that 
review in the report.  All signs and symptoms 
of the Veteran's service-connected PTSD 
should be reported in detail and a complete 
rationale should be provided for any opinions 
expressed.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected PTSD 
from those that are attributable to non 
service-connected cerebrovascular accident.  
The examiner should also describe the impact 
of the Veteran's PTSD on his occupational and 
social functioning.  The examiner is asked to 
comment on the clinical significance of the 
April 2010 medical statement from A.L.D., and 
the August 2005 and July 2007 VA examination 
findings.  

5.  Schedule the Veteran for a VA examination 
for the purpose of ascertaining the etiology 
of any right and left knee disability, to 
include bilateral retropatellar pain 
syndrome.  The examiner must review the 
claims file, to include the service medical 
records, and the examination report should 
note that review.  The examiner is asked to 
provide the following opinions:

a)  Is it at least as likely as not (50 
percent probability or greater) that any 
current right or left knee disability is 
related to the Veteran's active duty, to 
include in-service parachute jumps? The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury. Dalton v. Nicholson, 21 Vet. App. 
23 (2007).

b) If a right or left knee disability was 
not incurred during service, is there clear 
and unmistakable evidence that either a 
right or left knee disability pre-existed 
service? If so, is it at least as likely as 
not (50 percent probability or greater) 
that any pre-existing right or left knee 
disability was aggravated (increased in 
disability beyond the natural progress of 
the condition) during service, to include 
in-service parachute jumping?

6.  Then, readjudicate the claims.  If any 
action remains adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


